Title: From Thomas Jefferson to Henry Dearborn, 20 May 1808
From: Jefferson, Thomas
To: Dearborn, Henry


                  
                     Dear Sir
                     
                     Monticello May 20. 08.
                  
                  Your’s of the 14th. came to hand yesterday. I do not see that we can avoid agreeing to estimates made by worthy men of our own choice for the sites of fortifications, or that we could leave an important place undefended because too much is asked for the site. and therefore we must pay what the sites at Boston have been valued at. at the same time I do not know on what principles of reasoning it is that good men think the public ought to pay more for a thing than they would themselves if they wanted it. I salute you with affection & respect.
                  
                     Th: Jefferson
                     
                  
               